DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.
Status of Claims
Claims 1 – 6, 8 – 10, 12 – 19 and 32 – 35 are pending. Claims 7, 11 and 20 – 31 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2, 6 – 10, 12 – 14, 16 – 18, 20 and 32 –35 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (U.S. Patent No. 2014/0378907 A1)14 in view of Mosler (WO 2014/153302 A1 – embodiment of Figs. 11A – 14B).

    PNG
    media_image1.png
    633
    545
    media_image1.png
    Greyscale
Regarding independent claim 1, Lui teaches a plug (3) for plugging a feeding tube hub comprising a male coupling defining a lumen extending therethrough, an outer collar and an annular space defined there between, the plug (3) comprising: a base (32) configured for releasably covering at least a portion of an annular space (Annotated Fig. 1) defined in an outer collar (21) of a feeding tube hub (Annotated Fig. 1); the base (32) defining an outer edge (outer edge of body, 32; Fig. 1) and comprising a skirt (34);  a plug insert (35) extending from the base (32), the plug insert (35) being configured for plugging a lumen of a feeding tube hub (Annotated Fig. 1) along a connection axis (Annotated Fig. 1); wherein the skirt (34) is oriented about the plug insert (35; Fig. 1) and wherein at least one passageway (322) extends through the base (32); and further comprising a fluid conduit (31) extending from the base (32) in a direction away from the plug insert (35; Fig. 1), the fluid conduit (31) being configured to receive a volume of fluid from a fluid source (Abstract).  
 Although Lui teaches at least one passageway formed in the outer edge of the base and the fluid conduit being configured to receive a volume of fluid from a fluid source, Lui fails to teach at least one passageway formed in the outer edge of the base  forming a gap in the skirt to provide access to the annular space defined in the outer collar of the feeding tube hub when the plug insert is plugging the lumen of the feeding hub and the fluid conduit being configured to receive a volume of fluid from a fluid source, delivering the volume of fluid through the at least one indentation formed in the edge of the base to the annular space in the outer collar of the feeding tube hub when the plug insert is plugging the feeding tube lumen.  

It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include at least one indention formed in the outer edge of the base to provide access to the annular space defined in the outer collar of the feeding hub when the plug insert is plugging the lumen of the feeding hub; fluid conduit extending from the base  in a direction away from the plug insert, the fluid conduit being configured to receive a volume of fluid from a fluid source and deliver the volume of fluid through the at least one passageway in the base to the annular space in the outer collar of the feeding tube hub when the plug insert is plugging the feeding tube lumen, as taught by Mosler, to provides system that is capable of equalizing the pressure of the cavity and at the same time provide a tight tube system.
Regarding claim 2, Lui, as modified, teaches a plug (Fig. 1) wherein the base (32) is rotatable about the connection axis with respect to the feeding tube hub annular space when the plug insert (31) is plugging the feeding tube hub lumen (Fig. 1).  
Regarding claim 6, Lui, as modified, teaches all of the elements of claim 1 as discussed above.
Lui further teaches a plug (Fig. 1) wherein the at least one base passageway (322) is configured to provide for insertion of a cleaning tool into the feeding tube hub annular space when the plug insert (31) is plugging the feeding tube hub lumen (Fig. 1).  
Lui does not teach at least one indention formed in the base.
Mosler, however, teaches at least one indention (209) formed in the outer edge of the base (base portion, 202; Fig. 11B).

 Regarding claim 8, Lui, as modified, teaches all of the elements of claim 1 as discussed above.
Lui does not teaches the plug wherein the at least one indention formed in the base comprises a cutout from the base.
Mosler, however, teaches the plug wherein the at least one indention (209) formed in the base (110 of 102) comprises a cutout from the outer edge of the base (Fig. 8D).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include the at least one indention formed in the base comprises a cutout from the base, as taught by Mosler, to provides system that is capable of the peripheral wall deflecting from the housing permitting fluid flow around the elastomeric member.
Regarding claim 9, Lui, as modified, teaches the base (32) comprises a skirt (34) oriented about the plug insert (35), the skirt (34) being configured to releasably engage the feeding tube hub outer collar when the plug insert is plugging the feeding tube hub lumen (Annotated Fig. 1). 
Regarding claim 10, Lui, as modified, teaches all of the elements of claim 9 as discussed above.
Lui does not teach wherein at least one indention formed in the base; the base comprises at least one reduced surface area in the skirt configured to provide an opening between the skirt and the feeding tube hub outer collar when the plug insert is plugging the feeding tube hub lumen.  
Mosler, however, teaches the plug wherein the at least one indention (209) formed in the outer edge of the base (Fig. 11B); the base (32) comprises at least one reduced surface area in the skirt (209) configured to provide an opening between the skirt and the feeding tube hub outer collar when the plug insert is plugging the feeding tube hub lumen (Fig, 11B).  
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include the at least one indention formed in the base comprises a cutout from the base, as taught by Mosler, to provides system that is capable of the peripheral wall deflecting from the housing permitting fluid flow around the elastomeric member.
Regarding claim 12, Lui, as modified, teaches a plug (Fig. 1) wherein the fluid conduit (35) comprises a collar oriented about the connection axis (Fig. 1).  
Regarding claim 13, Lui, as modified, teaches a plug (Fig. 1) wherein the fluid conduit (35) comprises a syringe tip connector (Fig. 1).  
Regarding claim 14, Lui, as modified, teaches a plug (Fig. 1) further comprising a fluid exit (exit of 322) positioned external to the plug insert (31) and the at least one passageway (322) with respect to the connection axis (Fig. 1), the fluid exit (Fig. 1) configured to release the volume received within the annular space in the outer collar of the feeding tube hub when the plug insert (31) is plugging the feeding tube lumen (Fig. 1; passage 322 allows fluids to flow or exit through passage).  
Regarding claim 15, Lui, as modified, teaches all of the elements of claim 14 as discussed above.
Lui does not teach the plug wherein the fluid exit comprises at least one reduced surface area in a skirt extending from the base and oriented about the plug insert.  
Mosler, however, teaches the plug wherein the fluid exit (Fig. 14B) comprises at least one reduced surface area (at 209) in a skirt (212) extending from the base and oriented about the plug insert (Fig. 12B).  
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further the fluid exit comprises at least one reduced surface area in a skirt extending from the base and oriented about the plug insert, as taught by Adams, to provide means to access spaces of the plug while plugged in to feeding tube.
Regarding independent claim 16, Lui teaches a coupler (Fig. 1) for cleaning a feeding tube hub comprising a male coupling defining a lumen extending therethrough, an outer collar and an annular space defined there between, the coupler comprising:  PRELIMINARY AMENDMENTPage 4Serial Number: 16/288,377Dkt: N.1-266Filing Date: February 28, 2019a base (32) configured for releasably covering at least a portion of an annular space defined in an outer collar of a feeding tube hub (Fig. 1); a seal (31) configured for removably sealing a lumen of a feeding tube hub (Fig. 1) the base (32) defining an outer edge (Annotated Fig. 1) and comprising a skirt (34); and a fluid conduit (31) configured for receiving a volume of fluid from a fluid source and delivering the volume of fluid to the annular space in the outer collar (Fig. 1) of the feeding tube hub.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the couplings to include a male ISO 80369-3 and female ISO 80369-3 as claimed since it has been held within the general skill of a worker in the art to select a known coupling on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.
Lui does not teach at least one indention formed in the outer edge of the base to provide access to the annular space defined in the outer collar of the feeding tube hub when the coupler is coupled to the lumen of the feeding tube; a fluid conduit configured for receiving a volume of fluid from a fluid source and delivering the volume of fluid to the annular space in the outer collar of the feeding tube hub when the seal is sealing the feeding tube lumen.
Mosler, however, teaches at least one indention (209) formed in the outer edge of the base (base portion, 110 of base, 102; Fig. 3)  forming a gap in the skirt (212) to provide access to the annular space (218a) defined in the outer collar (201) of the feeding hub (Fig. 11B) when the plug insert is plugging the lumen of the feeding hub (Fig. 11B); fluid conduit (202A) extending from the base (202) in a direction away from the plug insert (Fig. 11B), the fluid conduit (202A) being configured to receive a volume of fluid from a fluid source and deliver the volume of fluid through the at least one passageway (209) in the base (202) to the annular space (218A) in the outer collar (201) of the feeding tube hub (Fig. 11A)  when the plug insert is plugging the feeding tube lumen (Fig. 12B).  
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include at least one indention formed in the outer edge of the base to provide access to the annular space defined in the outer collar of the feeding hub when the plug insert is plugging the lumen of the feeding hub; fluid conduit extending from the base  in a direction away from the plug insert, the fluid conduit being configured to receive a volume of fluid from a fluid source and deliver the volume of fluid through the at least one passageway in the base to the annular space in the outer collar of the feeding tube hub when the plug insert is plugging the feeding tube lumen, as taught by 
Regarding claim 17, Lui teaches the coupler wherein the fluid conduit (35) comprises a syringe tip connector (Fig. 1).  
Regarding claim 18, Lui teaches the coupler (Fig. 1) further comprising a fluid exit (exit of 322) configured to release the volume received within the annular space in the outer collar of the feeding tube hub when seal (31) is sealing the lumen of the feeding tube (Fig. 1; passage 322 allows fluids to flow or exit through passage).  
Regarding claim 19, Lui, as modified, teaches all of the elements of claim 18 as discussed above.
Lui does not teach the coupler wherein the fluid exit comprises at least one reduced surface area in a skirt extending from the base and oriented about the seal.  
Mosler, however, teaches the coupler wherein the fluid exit (Fig. 14B) comprises at least one reduced surface area in a skirt (21) extending from the base (202) and oriented about the seal (210; Fig. 11b).  
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include the fluid exit comprises at least one reduced surface area in a skirt extending from the base and oriented about the seal, as taught by Adams, to provide means to access spaces of the plug while plugged in to feeding tube.
Regarding claim 20, Lui teaches the coupler (Fig. 1) wherein the fluid conduit (35) comprises at least one aperture (322) extending through the base (Fig. 1). 
Regarding independent claim 32, Lui teaches a plug (Fig. 1) for a feeding tube connector, the feeding tube hub comprising a male coupling defining a lumen extending therethrough, an outer collar  and an annular space defined there between (Fig. 1) , the feeding tube hub plug comprising: a body (32) defining an outer edge (Annotate Fig. 1) and comprising a skirt (34); a central plug member (35) extending from a first side of the body for plugging a lumen of a feeding tube hub (Fig. 1); a syringe tip (31) coupling extending from a second side of the body (Fig. 1), the syringe tip coupling (31) configured 
Luis does not teach one or more indentions formed in the outer edge of the body such that a cleaning fluid introduced within the syringe tip coupling flows through the body and within the annular space to clean the same. 
Mosler, however, teaches one or more indentions (209) formed in the outer edge of the body (f base, 202; Fig. 11B) forming a gap in the skirt (212) such that a cleaning fluid introduced within the syringe tip coupling flows through the body and within the annular space to clean the same (Paragraph [0081]).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include one or more indentions formed in the outer edge of the body such that a cleaning fluid introduced within the syringe tip coupling flows through the body and within the annular space to clean the same, as taught by Mosler, to provides system that is capable of equalizing the pressure of the cavity and at the same time provide a tight tube system.
Regarding claim 33, Lui, as modified, teaches all of the limitations of claim 32 as discussed above.
Lui does not teach the plug wherein the one or more indentions comprises opposing indentions formed in the body on opposing sides thereof.
Mosler, however, teaches the one or more indentions (209) comprises opposing indentions formed in the body on opposing sides thereof (Fig. 8D).
Regarding claim 34, Lui teaches all of the elements of claim 33 as discussed above.
Lui does not explicitly teach the plug member wherein the cleaning fluid passing through the channels spirals or generally moves along a helical path as it's passed through the annular space. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Lui so that the cleaning fluid passing through the channels spirals or generally moves along a helical path as it's passed through the annular space since altering the this would not change the functionality of the device.  Further, changing the aesthetic/ornamental design is a modification that has been considered to be within the level of ordinary skill in the art.   Lastly, one of 
Regarding claim 35, Lui, as modified, teaches the plug (Fig. 1) wherein at least one opening or cutout (Fig. 1) is defined in the body (Fig. 1) such the annular space is accessible without unplugging the central plug member (31) from the lumen of the feeding tube hub (Fig. 1; while plugged in, the openings, 322 can be accessed with a cleaning brush).
Lui does not teach at least one indention formed in the base.
Mosler, however, teaches at least one indention (209; Fig. 811B) formed in the outer edge of the base (202; Fig. 11B).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include at least one indention formed in the outer edge of the base, as taught by Mosler, to provides system that is capable of the peripheral wall deflecting from the housing permitting fluid flow around the elastomeric member.

Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (U.S. Patent No. 2014/0378907 A1)14 in view of Mosler (WO 2014/153302 A1) and Korogi et al. (U.S. Patent Publication No. 2010/0292673).
Regarding claim 3, Lui, as modified, teaches all of the elements of claim 2 as discussed above. 
Lui does not teach the plug further comprising a handle extending from the base, the handle being configured to manipulate rotation of the base about the connection axis with respect to the feeding tube hub annular space.  
Korogi, however, teaches the plug further comprising a handle extending from the base, the handle being configured to manipulate rotation of the base about the connection axis with respect to the feeding tube hub annular space.  
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include a handle extending from the base, the handle being configured to manipulate rotation of the base about the connection axis with respect to the feeding tube hub annular space, as taught by Korogi, to provides a means for effectively sealing the plug.
Regarding claim 4, Lui, as modified, teaches all of the elements of claim 3 as discussed above. 
Lui does not teach the plug wherein the handle comprises a tether rotatably secured to the feeding tube hub, the tether configured to flexibly form a gripping geometry when the plug insert is plugging the feeding tube hub lumen.
Korogi, however, teaches the plug (Fig. 5) wherein the handle (110) comprises a tether (Annotated Fig. 5) rotatably secured to the feeding tube hub (Fig. 5), the tether configured to flexibly form a gripping geometry when the plug insert is plugging the feeding tube hub lumen.

    PNG
    media_image2.png
    364
    409
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include the handle comprises a tether rotatably secured to the feeding tube hub, the tether configured to flexibly form a gripping geometry when the plug insert is plugging the feeding tube hub lumen, as taught by Korogi, to provide a means to secure the sealing device to the plug
Regarding claim 5, Lui, as modified, teaches all of the elements of claim 3 as discussed above. 
Lui does not teach the plug wherein the handle comprises a flange oriented along a planar axis that is configured to not cover the at least one passageway extending through thePRELIMINARY AMENDMENTPage 3 outer edge of theSerial Number: 16/288,377Dkt: N.1-266 Filing Date: February 28, 2019base.  
Korogi, however, teaches the plug (Fig. 5) wherein the handle (110) comprises a flange (Annotated Fig. 5) oriented along a planar axis that is configured to not cover the at least one passageway extending through thePRELIMINARY AMENDMENTPage 3 Serial Number: 16/288,377Dkt: N.1-266 outer edge of the Filing Date: February 28, 2019base (Annotated Fig. 5).  
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include the handle comprises a flange oriented along a planar axis that 

Response to Arguments
Applicant’s arguments, filed December 15, 2020 with respect to rejected claims 1 – 6, 8 – 10, 12 –19 and 32 - 35 under 35 U.S.C 112 (b) have been fully considered and are persuasive; therefore the rejection has been withdrawn.
Applicant’s arguments, filed December 15, 2020 with respect to rejected claims 1 – 6, 8 – 10, 12 –19 and 32 - 35 under 35 U.S.C 103 with respect to Lui in view of Mosler (embodiment of Fig. 8D) have been fully considered and are persuasive; therefore the rejection has been withdrawn, however, after further consideration and in light of the arguments presented, a new grounds of rejection has been made. Lui, in view of Mosler (embodiments of Figs. 11A – 14B) remains applicable to teaching the structural limitations of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KATINA N. HENSON/Examiner, Art Unit 3723